Citation Nr: 0306927	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-13 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The Board remanded this case 
back to the RO for additional development in December 2000, 
and the case has since been returned to the Board.


FINDINGS OF FACT

1.  All necessary evidentiary development of the veteran's 
claim has been accomplished by the RO.

2.  The veteran's current Crohn's disease has been shown to 
be etiologically related to service.


CONCLUSION OF LAW

Crohn's disease was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that, to date, 
the RO has not adjudicated the veteran's claim under the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A 
(West 1991 & Supp. 2002), which concern the VA's enhanced 
notification and assistance duties in the development of a 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Given the Board's determination in this case, 
however, this procedural deficiency will not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Rather, the Board is satisfied that all necessary evidentiary 
development of his claim has been accomplished by the RO.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

During service, in January 1984, the veteran was treated for 
a viral syndrome manifested by vomiting and loose stools.  In 
his January 1985 Report of Medical history, he described 
occasional chest pain that he treated with Maalox and 
Mylanta.  

In October 1988, the veteran was seen at a private medical 
facility for intermittent pain in the right abdomen and back.  
He underwent an exploratory celiotomy, right ileocolotomy, 
exploration and drainage of a large abscess in the right 
retroperitoneal space, peritoneal lavage, and drainage of 
subcutaneous tissue.  The examiner noted "obvious 
involvement of some sort of inflammatory bowel disease, 
possibly Crohn's."  Gross changes in the mucosa were noted 
to be most consistent with Crohn's disease.  The veteran 
underwent further surgery for a cutaneous fistula in January 
and July of 1993 and in August 1998.  A July 2000 colonoscopy 
also revealed active Crohn's disease.

A VA general medical examination conducted in October 1988 
revealed mild guarding and pain in the left mid-abdomen area, 
no organomegaly, hyperactive bowel sounds, and a well-healed 
scar from a past laparotomy.  The diagnosis was active 
Crohn's disease, status post exploratory laparotomy with 
celiotomy.  

The veteran underwent a VA digestive examination in September 
2001.  The examiner reviewed the claims file and noted that 
it was possible, though uncertain, that the veteran might 
have had early changes of Crohn's disease without symptoms 
prior to being diagnosed with this disorder and that a 
gastrointestinal specialist's opinion was recommended.

In October 2002, the veteran underwent a VA rectum and anus 
examination with a examiner who was requested to review the 
claims file.  The examiner noted that the medical records 
following the veteran's episode of abdominal pain and 
diarrhea in service were "sketchy," with no follow-up 
records clearly indicating that the episode had resolved 
completely.  The examiner further stated that Crohn's disease 
can typically remain undiagnosed  for several years and that 
doctors other than gastrointestinal specialists often assign 
a diagnosis of gastroenteritis or a viral syndrome in its 
place.  As such, the examiner concluded that "[t]here is at 
least a 50% probability that the symptoms, which the patient 
had in the Army and for which the followup was inadequate, 
could have been an initial manifestation of his Crohn's 
disease."  

The Board has reviewed the October 2002 VA examination report 
and finds that this report reflects that it is at least as 
likely as not that the veteran's current Crohn's disease is 
etiologically related to service.  Under 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002), it is incumbent upon the 
VA to resolve the benefit of the doubt in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
Accordingly, after resolving all doubt in the veteran's 
favor, the Board concludes that his current Crohn's disease 
was incurred as a result of service.  Therefore, service 
connection is warranted for this disorder.


ORDER

The claim of entitlement to service connection for Crohn's 
disease is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

